DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021, has been entered.

Response to Amendment
The amendment filed March 18, 2021, is not properly marked with strikethroughs and underlining (e.g., language omitted from claim 1 is not shown with strikethroughs). Applicant is reminded that amendments must be properly marked with strikethroughs for omitted language and underlining for added language. Any and all future amendments must be provided with proper markings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nuss et al (10036602).
In reference to claim 1, Nuss discloses a rifle stock accessory assembly comprising:
a body configured for connection to a rifle stock (figures 4 and 13, body 112);
the body defining a pocket and having a rectangular protrusion defining a transverse hole configured for receiving a transverse pin (figures 4 and 13, pocket 122, each transverse hole 166 is defined through a rectangular protrusion; figures 13 and 14 show that the body 112 defines left and right rectangular protrusions through holes 166 are formed);
the pocket being configured to removably receive a sling support element (socket 122 disclosed as a “QD socket,” which those of ordinary skill in the art know is configured to receive a sling support element); and
the pocket defining a pivot axis (the axis of the pocket constitutes a pivot axis).
capable of receiving, a sling support element having all of the features set forth in claims 4-8 and 15. It is noted that claims 1, 4-8, and 15 do NOT positively require a sling support element, but merely require that the pocket of the body be capable of receiving the sling support element. The pocket of Nuss is clearly capable of receiving a sling support element having all of the features of claims 4-8 and 15, e.g., a QD socket compatible sling support element having all of the features of claims 4-8 and 15.
In reference to claims 11 and 12, Nuss discloses the claimed invention (figures 4 and 13).

Claims 1, 4-8, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin Armament Low Profile MLOK QD Mounts (see attached Notice of References Cited, Reference U; hereinafter Griffin).
In reference to claim 1, Griffin discloses a rifle stock accessory assembly comprising:
a body configured for connection to a rifle stock (see marked-up screenshots #1 and #2, below, showing two embodiments of Griffin);
the body defining a pocket and having a rectangular protrusion defining a transverse hole configured for receiving a transverse pin (see marked-up screenshots, below);
the pocket being configured to removably receive a sling support element (“QD mounts,” which those of ordinary skill in the art know are configured to receive a sling support element); and
the pocket defining a pivot axis (the axis of the pocket constitutes a pivot axis).

    PNG
    media_image1.png
    517
    562
    media_image1.png
    Greyscale

Screenshot #1 of Griffin

    PNG
    media_image2.png
    278
    584
    media_image2.png
    Greyscale

Screenshot #2 of Griffin

In reference to claims 4-8 and 15, Griffin discloses the claimed invention, since the pocket of Griffin is configured to receive, i.e., capable of receiving, a sling support element having all of the features set forth in claims 4-8 and 15. It is noted that claims 1, 4-8, and 15 do NOT positively require a sling support element, but merely require that the pocket of the body be capable of receiving the sling support element. The pocket of Griffin is clearly capable of receiving a sling support element having all of the features of claims 4-8 and 15, e.g., a QD socket compatible sling support element having all of the features of claims 4-8 and 15.
In reference to claims 11 and 12, Griffin discloses the claimed invention (see screenshots, above).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Nuss or Griffin.
In reference to claims 1 and 20, Howard discloses a rifle stock accessory assembly comprising:
a body configured for connection to a rifle (figures, element 50);
the body defining a pocket (figure 2A; paragraph 33);
the pocket being configured to removably receive a sling support element (figure 1 shows the sling support element 20 out of the pocket; figure 2A shows the sling support element 20 in the pocket);
the pocket defining a pivot axis (figure 2A, pivot axis 32);
a sling support element removably received in the pocket (figures 1 and 2A, sling support element 20);
the sling support element including an elongated arm having opposed first and second ends, the first end registered with the pivot axis (figures 1, 2A, and 5-8, elongated arm 22 + 24 + 26; the first end is element 22 and is registered with the pivot axis 32);
the second end of the arm supporting a sling support portion pivotally connected to the arm to pivot about a second axis spaced apart from the pivot axis (figures 5-8, sling support portion 28 is pivotally connected to the second end of arm, element 26; figure 8 makes clear that the second axis is spaced apart from the pivot axis); and
the sling support element being pivotally received in the pocket to pivot about the pivot axis (figure 2A; paragraph 35).
Thus, Howard discloses the claimed invention, except for the body having a rectangular protrusion defining a transverse hole configured for receiving a transverse pin. However, Howard does disclose that the mounting receptacle 50 (quick disconnect receptacle) may be mounted to, or integrally formed with, any desired article or structure (paragraphs 26 and 33). Howard does not specify or limit the means by which the receptacle may be mounted to an article or structure (paragraph 33). Further, as set forth above, both Nuss and Griffin teach that it is known to mount a quick disconnect (QD) receptacle to another structure by providing the QD receptacle with a rectangular protrusion having a transverse hole that is capable of receiving a transverse fastener, e.g., a pin, in order to allow for selective mounting of the QD receptacle (i.e., the receptacle may be easily removed from the structure for replacement, relocation, or omission, when desired). Thus, it would have been obvious to a person of ordinary skill 
In reference to claims 4 and 5, Howard in view of Nuss or Griffin makes obvious the claimed invention (Howard: nose 40, balls 42; paragraph 34).
In reference to claim 6, Howard in view of Nuss or Griffin makes obvious the claimed invention (Howard: actuator 46; paragraph 36).
In reference to claim 7, Howard in view of Nuss or Griffin makes obvious the claimed invention (Howard: sling retention loop 28).
In reference to claim 8, Howard in view of Nuss or Griffin makes obvious the claimed invention (Howard: figures 5-8, 14, and 15, straight bar of element 28 shown opposite elements 83, the straight bar can be pivoted about element 83 to a position perpendicular and offset from the pivot axis of element 40).
In reference to claims 11-14, Howard in view of Nuss or Griffin makes obvious the claimed invention, as set forth above (Howard: paragraph 33 and figure 2A, pocket defined by cylindrical walls 54 and 56 and annular groove 58).
In reference to claim 15, Howard in view of Nuss or Griffin makes obvious the claimed invention, as set forth above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Nuss or Griffin and further in view of Huang (9746282).

In reference to claim 3, Howard  in view of Nuss or Griffin and further in view of Huang makes obvious the claimed invention, as set forth above in the reference to claim 2 (also see figure 2B of Howard showing stock and buffer tube).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Keng et al. (2005/0242250) and Pittman (D750190). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641